DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a network component communicatively coupled to…”  in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In particular, in published Specification para. [0029 & 0032 & 0035 & 0038] the network component 150 can a network interface card (NIC) of a server. The network component 150 can be a router, a switch, a firewall, a network appliance, or any other network component.
Therefore, the Specification presents a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-21 of U.S. Patent No. 11169932B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and Pat’932 claim a flow table age cache configured to store a set of recently active network flows; providing on the network component, a flow table management module configured to manage a duration for which respective entries in the flow table remain in the flow table by: upon the network component processing a data packet associated with a network flow, updating the flow table age cache with information indicating activity associated with the network flow; periodically conducting a scan of the entries in the flow table, the scan including for each entry in the flow table: looking up the network flow associated with the entry in the flow table age cache; in response to the network flow associated with the entry being found in the flow table age cache, updating timer information for the network flow stored in the memory module; and in response to the network flow associated with the entry not being found in the flow table age cache, evaluating an age of the entry based on information stored in the hardware memory module and removing the entry from the flow table in response to the age of the entry exceeding a threshold time value associated with the network flow.
Current application claim 1
U.S. Patent No. 11169932B2 claims 1+2
1. A method of managing a flow table, comprising:
providing a hardware memory module coupled to a network component, the hardware memory module storing a flow table including a plurality of entries, each entry corresponding to a network flow;
providing on the network component, a flow table age cache configured to store a set of recently active network flows;
providing on the network component, a flow table management module configured to manage a duration for which respective entries in the flow table remain in the flow table by:
upon the network component processing a data packet associated with a network flow, updating the flow table age cache with information indicating activity associated with the network flow;
periodically conducting a scan of the entries in the flow table, the scan including for each entry in the flow table:
looking up the network flow associated with the entry in the flow table age cache;
in response to the network flow associated with the entry being found in the flow table age cache, updating timer information for the network flow stored in the memory module; and
in response to the network flow associated with the entry not being found in the flow table age cache, evaluating an age of the entry based on information stored in the hardware memory module and removing the entry from the flow table in response to the age of the entry exceeding a threshold time value associated with the network flow.

1. A method of managing a flow table, comprising:
providing a hardware memory module coupled to a network component, the hardware memory module storing a flow table including a plurality of entries, each entry corresponding to a network flow;
providing on the network component, a flow table age cache configured to store a set of recently active network flows;
providing on the network component, a flow table management module configured to manage a duration for which respective entries in the flow table remain in the flow table by:
updating the flow table age cache with information indicating activity associated with the network flow;
periodically conducting a scan of the entries in the flow table, the scan including for each entry in the flow table:
looking up the network flow associated with the entry in the flow table age cache;
in response to the network flow associated with the entry being found in the flow table age cache, updating timer information for the network flow stored in the memory module; and
in response to the network flow associated with the entry not being found in the flow table age cache, evaluating an age of the entry based on information stored in the hardware memory module and removing the entry from the flow table in response to the age of the entry exceeding a threshold time value associated with the network flow;
wherein the flow table management module evaluates the age of each entry based on a status of the network flow associated with entry and respective age thresholds that correspond to possible statuses of the network flow.

2. The method of claim 1, wherein the flow table management module evaluates the age of each entry based on a status of the network flow associated with entry and respective age thresholds that correspond to possible statuses of the network flow.

3. The method of claim 2, wherein the flow table management module is configured to evaluate the age of a flow entry by comparing a last active timer value stored in association to a timer, and to scan the entries with a periodicity that is less than
1 2bit length of LastActive time times the smallest age threshold associated with the possible statuses.
2. The method of claim 1, wherein the flow table management module is configured to evaluate the age of a flow entry by comparing a last active timer value stored in association to a timer, and to scan the entries with a periodicity that is less than 1 2bit length of Last Active time times the smallest age threshold associated with the possible statuses.
4. The method of claim 1, wherein age information associated with each of the entries of the flow table is stored in the hardware memory module in a data structure that is separate from the flow table.
3. The method of claim 1, wherein age information associated with each of the entries of the flow table is stored in the hardware memory module in a data structure that is separate from the flow table.
5. The method of claim 1, wherein the network component comprises a network interface card of a server.
4. The method of claim 1, wherein the network component comprises a network interface card of a server.
6. The method of claim 1, wherein updating timer information for the network flow comprises a resetting an age timer for the network flow.
5. The method of claim 1, wherein updating timer information for the network flow comprises a resetting an age timer for the network flow.
7. The method of claim 1, wherein updating the timer information for the network flow comprises modifying a status of the network flow, thereby modifying the threshold time value associated with the network flow.
6. The method of claim 1, wherein updating the timer information for the network flow comprises modifying a status of the network flow, thereby modifying the threshold time value associated with the network flow.
8. The method of claim 7, wherein the possible statuses for the network flows comprise TCP flow statuses, including at least an initiation state, an established state, a terminating state, and a closed state.
7. The method of claim 6, wherein the possible statuses for the network flows comprise TCP flow statuses, including at least an initiation state, an established state, a terminating state, and a closed state.
9. The method of claim 7, wherein updating the flow table age cache with information indicating activity associated with the network flow comprises changing the status of the network flow from a first of the possible statuses to a second of the possible statuses based on a type of the packet that was processed in association with the network flow.
8. The method of claim 6, wherein updating the flow table age cache with information indicating activity associated with the network flow comprises changing the status of the network flow from a first of the possible statuses to a second of the possible statuses based on a type of the packet that was processed in association with the network flow.
10. The method of claim 7, wherein the flow table management module is configured to maintain a multi-bit clock and to maintain for each flow entry in the flow table a last active time value represented by a same number of bits as are used in the multi-bit clock, and wherein evaluating the age of a flow table entry comprises comparing the last active time for the entry in the hardware memory module against a current value of the multi-bit clock.
9. The method of claim 6, wherein the flow table management module is configured to maintain a multi-bit clock and to maintain for each flow entry in the flow table a last active time value represented by a same number of bits as are used in the multi-bit clock, and wherein evaluating the age of a flow table entry comprises comparing the last active time for the entry in the hardware memory module against a current value of the multi-bit clock.
11. The method of claim 10, wherein if during the comparison, the last active time value stored for the flow table entry matches the bits of the multi-bit clock, the flow entry is determined to have exceeded the threshold.
10. The method of claim 9, wherein if during the comparison, the last active time value stored for the flow table entry matches the bits of the multi-bit clock, the flow entry is determined to have exceeded the threshold.
12. A flow table management system, comprising:
a hardware memory module configured to store a flow table including a plurality of network flow entries;
a network component communicatively coupled to the hardware memory module, the network component further comprising:
a memory storing a flow table age cache configured to store a set of recently active network flows;
a processor configured to execute a flow table management module, the flow table management module configured to manage a duration for which respective network flow entries in the flow table stored in the hardware memory module remain in the flow table by:
upon the network component processing a data packet associated with a network flow, updating the flow table age cache with information indicating activity associated with the network flow;
periodically conducting a scan of the network flow entries in the flow table, the scan including for each entry in the flow table:
looking up the network flow associated with the entry in the flow table age cache;
in response to the network flow associated with the entry being found in the flow table age cache, updating timer information for the network flow stored in the memory module; and
in response to the network flow associated with the entry not being found in the flow table age cache, evaluating an age of the entry based on information stored in the hardware memory module and removing the entry from the flow table in response to the age of the entry exceeding a threshold time value associated with the network flow.

12. A flow table management system, comprising:
a hardware memory module configured to store a flow table including a plurality of network flow entries;
a network component communicatively coupled to the hardware memory module, the network component further comprising:
a memory storing a flow table age cache configured to store a set of recently active network flows;
a processor configured to execute a flow table management module, the flow table management module configured to manage a duration for which respective network flow entries in the flow table stored in the hardware memory module remain in the flow table by:
updating the flow table age cache with information indicating activity associated with the network flow;
periodically conducting a scan of the network flow entries in the flow table, the scan including for each entry in the flow table:
looking up the network flow associated with the entry in the flow table age cache;
in response to the network flow associated with the entry being found in the flow table age cache, updating timer information for the network flow stored in the memory module; and
in response to the network flow associated with the entry not being found in the flow table age cache, evaluating an age of the entry based on information stored in the hardware memory module and removing the entry from the flow table in response to the age of the entry exceeding a threshold time value associated with the network flow;
wherein the flow table management module is configured to determine the age of each entry based on a status of the network flow associated with entry and respective age thresholds that correspond possible statuses of the network flow.

13. The system of claim 12, wherein the flow table management module is configured to determine the age of each entry based on a status of the network flow associated with entry and respective age thresholds that correspond possible statuses of the network flow.

14. The system of claim 13, wherein the flow table management module is configured to evaluate the age of a flow entry by comparing a last active timer value stored for the flow entry to a timer, and to scan the entries with a periodicity that is less than
1 2bit length of LastActive time times the smallest age threshold associated with the possible statuses.

13. The system of claim 12, wherein the flow table management module is configured to evaluate the age of a flow entry by comparing a last active timer value stored for the flow entry to a timer, and to scan the entries with a periodicity that is less than 1 2bit length of Last Active time times the smallest age threshold associated with the possible statuses.
15. The system of claim 12, wherein age information associated with each of the entries of the flow table is stored in the hardware memory module in a data structure that is separate from the flow table.
14. The system of claim 12, wherein age information associated with each of the entries of the flow table is stored in the hardware memory module in a data structure that is separate from the flow table.
16. The system of claim 12, wherein updating timer information for the network flow comprises a resetting an age timer for the network flow.
15. The system of claim 12, wherein updating timer information for the network flow comprises a resetting an age timer for the network flow.
17. The system of claim 12, wherein updating the timer information for the network flow comprises modifying a status of the network flow, thereby modifying the threshold time value associated with the network flow.
16. The system of claim 12, wherein updating the timer information for the network flow comprises modifying a status of the network flow, thereby modifying the threshold time value associated with the network flow.
18. The system of claim 17, wherein the possible statuses for the network flows comprise TCP flow statuses, including at least an initiation state, an established state, a terminating state, and a closed state.
17. The system of claim 16, wherein the possible statuses for the network flows comprise TCP flow statuses, including at least an initiation state, an established state, a terminating state, and a closed state.
19. The system of claim 17, wherein updating the flow table age cache with information indicating activity associated with the network flow comprises changing the status of the network flow from a first of the possible statuses to a second of the possible statuses based on a type of the packet that was processed in association with the network flow.
18. The system of claim 16, wherein updating the flow table age cache with information indicating activity associated with the network flow comprises changing the status of the network flow from a first of the possible statuses to a second of the possible statuses based on a type of the packet that was processed in association with the network flow.
20. The system of claim 17, wherein the flow table management module is configured to maintain a multi-bit clock and to maintain for each flow entry in the flow table a last active time value represented by a same number of bits as are used in the multi-bit clock, and wherein evaluating the age of a flow table entry comprises comparing the last active time for the entry in the hardware memory module against a current value of the multi-bit clock.
19. The system of claim 16, wherein the flow table management module is configured to maintain a multi-bit clock and to maintain for each flow entry in the flow table a last active time value represented by a same number of bits as are used in the multi-bit clock, and wherein evaluating the age of a flow table entry comprises comparing the last active time for the entry in the hardware memory module against a current value of the multi-bit clock.
21. The system of claim 20, wherein if during the comparison, the last active time value stored for the flow table entry matches the bits of the multi-bit clock, the flow entry is determined to have exceeded the threshold.
20. The system of claim 19, wherein if during the comparison, the last active time value stored for the flow table entry matches the bits of the multi-bit clock, the flow entry is determined to have exceeded the threshold.
22. The system of claim 12, wherein the network component comprises a network interface card.
21. The system of claim 12, wherein the network component comprises a network interface card.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 12, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al. US9244843B1, hereinafter Michels in view of Dong et al. US 20130262703 A1, hereinafter Dong.
Regarding claim 1, Jackson teaches a method of managing a flow table (Michels: Summary), comprising:
providing a hardware memory module coupled to a network component, the hardware memory module storing a flow table including a plurality of entries, each entry corresponding to a network flow (Michels: col. 7 lines 13-57 configurable hardware logic 36 obtains a plurality of entries from the full flow table 34 stored in the DRAM 32, which is coupled to the processor 24 of the network traffic management apparatus 12);
providing on the network component, a flow table age cache configured to store a set of recently active network flows (Michels: col. 7 lines 13-57 storing information for a subset of the flows in the flow cache table 48 of the SRAM 46, network traffic associated with the subset of flows can be processed relatively quickly as compared to network traffic associated with flows having associated information stored in the full flow table 34 in the DRAM 32);
providing on the network component, a flow table management module configured to manage a duration for which respective entries in the flow table remain in the flow table by (Michels: col.8 lines 12-43 each entry of the flow cache table 48 is configured to store an age value indicating a relative length of time the entry has been in the flow cache table 48 and an eviction value indicating whether the entry of the flow cache table 48 has been marked for removal from the flow cache table 48):
upon the network component processing a data packet associated with a network flow, updating the flow table age cache with information indicating activity associated with the network flow (Michels: col. 7 lines 13-57 step 402 of Fig. 4, the configurable hardware logic 36 inserts each of the entries obtained from the full flow table 34 into the flow cache table 48 stored in the SRAM 46. The entries of the full flow table 34 or the flow cache table 48 can be stored as associated with an index value…In addition to inserting the entries obtained from the full flow table 34 into the flow cache table 48, optionally, associated state information can also be communicated to the flow cache table 48);
looking up the network flow associated with the entry in the flow table age cache (Michels: step 800 Fig. 8 and col. 12 lines 1-59 configurable hardware logic 36 retrieves an entry including a recently hit bit from the recently hit split table 40. The retrieved entry of the recently hit split table 40 has an associated index value corresponds to an index value of an entry of the flow cache table 48);
in response to the network flow associated with the entry being found in the flow table age cache, updating timer information for the network flow stored in the memory module (Michels: step 804 of Fig. 8 and col. 12 lines 6-59 If the recently hit bit of the retrieved entry of the recently hit split table 40 is set, then the Yes branch is taken to step 804. And col. 8 line 62 to col. 9 lines 15 The age value can be a numerical value which is reset upon each time an entry of the flow cache table 48 is retrieved in response to a packet-driven lookup. If the configurable hardware logic 36 determines that the age value of the retrieved entry of the flow cache table 48 does not exceed a threshold terminal age value, in step 514, the configurable hardware logic 36 increments the age value of the retrieved entry of the flow cache table 48 and writes the entry back to the flow cache table 48); and
in response to the network flow associated with the entry not being found in the flow table age cache (Michels: steps 806 and 802 of Fig. 8 and col. 12 lines 6-59, at step 802, if the configurable hardware logic 36 determines that the recently hit bit of the retrieved entry of the recently hit split table 40 is not set, then the No branch is taken to step 806), evaluating an age of the entry based on information stored in the hardware memory module and removing the entry from the flow table in response to the age of the entry exceeding a threshold time value associated with the network flow (Michels: steps 806 and 802 of Fig. 8 and col. 12 lines 6-59 flow specification and transformation data, each entry of the flow cache table 48 includes an age value and an eviction value. And col. 8 line 62 to col. 9 lines 15 if the configurable hardware logic 36 determines the age value of the retrieved entry of the flow cache table 48 exceeds a threshold terminal age value in step 512, the entry of the flow cache table 48 is evicted).
It is noted that Michels does not explicitly disclose: periodically conducting a scan of the entries in the flow table, the scan including for each entry in the flow table
However, Dong from the same or similar fields of endeavor teaches the use of: periodically conducting a scan of the entries in the flow table, the scan including for each entry in the flow table (Dong: para. [0082 & 0058] exporting process may be triggered periodically to scan each flow entry in exporting table 46. And para. [0044] system 10 may include two different types of flow tables: an aging table and an exporting table). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Dong in the method of Michels. One of ordinary skill in the art would be motivated to do so for each flow entry in the flow table may be encoded into respective data record 30 according to the appropriate template (Dong: para. [0082]).

Regarding claim 4, Michels and Dong teaches the method of claim 1, wherein age information associated with each of the entries of the flow table is stored in the hardware memory module in a data structure that is separate from the flow table (Dong: para. [0054-0056] A table module 42 may store arriving flow information as a flow entry in an aging table 44 and an exporting table 46. And as shown in Fig. 2 where aging table 44 is separate from the exporting table 46).

Regarding claim 5, Michels and Dong teach the method of claim 1, wherein the network component comprises a network interface card of a server (Michels: col. 5 lines 39-41 network interface controller 30 of Fig. 2).

Regarding claim 12, Michels teaches a flow table management system (Michels: Summary), comprising:
a hardware memory module configured to store a flow table including a plurality of network flow entries (Michels: col. 7 lines 13-57 configurable hardware logic 36 obtains a plurality of entries from the full flow table 34 stored in the DRAM 32, which is coupled to the processor 24 of the network traffic management apparatus 12);
a network component communicatively coupled to the hardware memory module (Michels: col. 7 lines 13-57 storing information for a subset of the flows in the flow cache table 48 of the SRAM 46, network traffic associated with the subset of flows can be processed relatively quickly as compared to network traffic associated with flows having associated information stored in the full flow table 34 in the DRAM 32), the network component further comprising:
a memory storing a flow table age cache configured to store a set of recently active network flows (Michels: col. 7 lines 13-57 storing information for a subset of the flows in the flow cache table 48 of the SRAM 46, network traffic associated with the subset of flows can be processed relatively quickly as compared to network traffic associated with flows having associated information stored in the full flow table 34 in the DRAM 32); a processor (Michels: Fig. 2 processor 24) Michels and Dong disclose all the limitations as discussed in the rejection of claim 1, therefore apparatus claim 12 is rejected using the same rationales.

Regarding claims 15 and 22, Michels and Dong disclose all the limitations as discussed in the rejection of claims 4-5, therefore apparatus claims 15 and 22 are rejected using the same rationales.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels and Dong as applied to claims 1 and 12 above, and further in view of Zhang et al. US 20140369348 A1, hereinafter Zhang.
Regarding claim 6, Michels and Dong teaches the method of claim 1, and it is noted that Michels and Dong do not explicitly teach wherein updating timer information for the network flow comprises a resetting an age timer for the network flow.
However, Zhang from the same or similar fields of endeavor teaches the use of: wherein updating timer information for the network flow comprises a resetting an age timer for the network flow (Zhang: para. [0052] a flow entry (e.g., the flow entry 212) is reused, the flow entry stays in the cached flow table, and its CR components may be updated. For example, the recency value of the flow entry 212 may get a new time stamp, and a counter counting the frequency of the flow entry 212 may be incremented by one, which leads to an increased RI value. Further, if the Eptr for the flow entry 212 is not null, the increased RI value may be compared with an upper bound of RI value (e.g., the RI value corresponding to the leftmost entry 224) of the eviction list 220. If the updated RI value of the flow entry 212 is higher than the current upper bound of the eviction list 220, the corresponding entry 222 may be removed from the eviction list 220, and the Eptr value of the flow entry 212 may be reset to null). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Zhang in the method of Michels and Dong. One of ordinary skill in the art would be motivated to do so fora value of the usage frequency is updatable with reuses of the flow entry. Since the updatable usage frequency takes into account the variable nature of this parameter, subsequent replacement of the one or more flow entries in the SDN switch may be performed more efficiently (Zhang: para. [0008]).

Regarding claim 16, Michels, Dong and Zhang disclose all the limitations as discussed in the rejection of claim 6, therefore apparatus claim 16 is rejected using the same rationales.



Allowable Subject Matter
Claims 2-3, 7-11, 13-14 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:

Jackson US 20150169451 A1 teaches in para. [0006] teaches if the sets match one another, the physical forwarding element validates the flow in the cache by determining whether the flow in the cache and the flow entry in the flow table are associated with the same result, meaning the same set of actions.

Wang et al. US 20200076928 A1 in para. [0027] teaches step 306, fast path 110 determines whether a match is found for the flow key in a flow cache. For example, with respect to FIG. 2, fast path 110 compares flow key 227 to entries in flow cache 112 to determine whether there is a cache hit or a cache miss. In the event of a cache miss, operations continue to step 308.

Chang et al. US 7633944 B1 Where no match is found in filter cache 50, flow match detection module 46 determines whether an entry for the packet exists in flow cache 52 (132). To do this, flow match detection module 46 calculates the hash value for the packet based on information within the header of the packet, and accesses the bin of flow cache 50 that corresponds to the calculated hash value. If a matching entry exists in flow cache 50 (YES branch of 134), flow match detection module 46 accesses the one or more entries of filter table 54 indicated by the matching entry of flow cache 50, and forwards the packet according to the flow capture information in filter table 54 (136). If there are multiple matches to the packet and the flow capture information indicates packets are to be sent to different content destinations, packet replication module 48 replicates the packet, and control unit 42 forwards one of the replicated packets to each of the appropriate destinations. Where an entry exists in flow cache 52 but the entry indicates there is no match, i.e., a null entry (NO branch of 134), control unit 42 drops the packet (138).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468